NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                               ____________

                                   No. 21-1051
                                  ____________

                                 KOBE PINKNEY

                                         v.

            MEADVILLE, Pennsylvania; PATROLMAN JARED FRUM;
           ALLEGHENY COLLEGE; DUNCAN FREELAND; JOE HALL

                                     Jared Frum,
                                      Appellant
                                  ____________

                  On Appeal from the United States District Court
                     for the Western District of Pennsylvania
                           (W.D. Pa. No. 1-19-cv-00167)
                  Magistrate Judge: Honorable Richard A. Lanzillo
                                  ____________

                           Argued April 26, 2022
           Before: HARDIMAN, NYGAARD and FISHER, Circuit Judges.

                               (Filed: May 23, 2022)

Patrick M. Carey
G. Michael Garcia, II
Marshall Dennehey Warner Coleman & Goggin
717 State Street, Suite 701
Erie, PA 16501

Carol A. VanderWoude ARGUED
Marshall Dennehey Warner Coleman & Goggin
2000 Market Street, Suite 2300
Philadelphia, PA 19103
      Counsel for Appellant Patrolman Jared Frum and City of Meadville
Earl D. Raynor, Jr. ARGUED
3rd Floor, Box 103
1800 John F. Kennedy Boulevard
Philadelphia, PA 19103
       Counsel for Appellee Kobe Pinkney

Brian J. Willett
Reed Smith
225 Fifth Avenue, Suite 1200
Pittsburgh, PA 15222
       Counsel for Appellees Allegheny College, Duncan Freeland and Joe Hall
                                    ____________

                                       OPINION*
                                      ____________
FISHER, Circuit Judge.

       One Saturday night at a bar in Meadville, a man sucker-punched a patron and then

walked out. The patron, Rhet Happel, was a student at Allegheny College. He was

severely injured. The Meadville police began investigating the assault. A few days later,

Officer Jared Frum interviewed another Allegheny student, Duncan Freeland. According

to Officer Frum’s incident report, Freeland said that a photo of plaintiff Kobe Pinkney

“looked an awful lot like” the assailant.1 As a result of Freeland’s identification, Pinkney

was arrested for the assault, but the charges were later withdrawn. Pinkney then sued

Officer Frum and others under 42 U.S.C. § 1983 for violation of his constitutional rights.

Frum moved to dismiss the complaint, arguing he is entitled to qualified immunity. The



       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
      1
        App. 73.

                                             2
District Court denied the motion. Frum appeals. We will vacate and remand.2

       Officer Frum argues that the District Court erred in denying his motion to dismiss

on qualified immunity grounds. To determine whether qualified immunity applies, “we

ask (1) whether the officer violated a constitutional right, and (2) whether the right was

clearly established, such that ‘it would [have been] clear to a reasonable officer that his

conduct was unlawful in the situation he confronted.’”3

       Because this appeal comes to us at the motion to dismiss stage, the first qualified

immunity question, stated more precisely, is whether the complaint states a claim for a

constitutional violation.4 As relevant to this appeal, Pinkney’s claims against Frum are for

false arrest, false imprisonment, and malicious prosecution.5 All these claims are based

on a lack of probable cause, so “the constitutional violation question in this case turns on

whether ‘a reasonable officer could have believed that probable cause existed to arrest’


       2
          The District Court had jurisdiction under 28 U.S.C. §§ 1331(federal questions)
and 1343 (civil rights actions). We have jurisdiction under 28 U.S.C. § 1291 (final
decisions of district courts). It is “well established” that, under the collateral order
doctrine, “a district court’s order rejecting qualified immunity at the motion-to-dismiss
stage of a proceeding is a ‘final decision’ within the meaning of § 1291.” Ashcroft v.
Iqbal, 556 U.S. 662, 672 (2009). We review the District Court’s decision de novo. Dennis
v. City of Phila., 19 F.4th 279, 284 (3d Cir. 2021).
        3
          Lamont v. New Jersey, 637 F.3d 177, 182 (3d Cir. 2011) (alteration in original)
(quoting Saucier v. Katz, 533 U.S. 194, 201–02 (2001)).
        4
          See James v. City of Wilkes-Barre, 700 F.3d 675, 679–80 (3d Cir. 2012).
        5
          False arrest is arrest without probable cause. Harvard v. Cesnalis, 973 F.3d 190,
199 (3d Cir. 2020). False imprisonment occurs where the police detain someone pursuant
to an arrest that lacked probable cause. Id. at 202. Malicious prosecution is a criminal
proceeding initiated without probable cause that ends in the plaintiff’s favor, where the
defendants acted maliciously and the plaintiff was deprived of his liberty. Id. at 203.

                                              3
the plaintiff at that time.”6 Therefore, we consider whether the complaint adequately

alleges a lack of probable cause.

       Police may not make an arrest except “upon probable cause, supported by Oath or

affirmation.”7 There is probable cause to arrest “whenever reasonably trustworthy

information or circumstances within a police officer’s knowledge are sufficient to

warrant a person of reasonable caution to conclude that an offense has been committed by

the person being arrested.”8 A “credible report from a credible eyewitness” typically

“establish[es] probable cause to arrest.”9

       Pinkney was arrested pursuant to a warrant. A plaintiff in such a case must show

“(1) that the police officer ‘knowingly and deliberately, or with a reckless disregard for

the truth, made false statements or omissions that create a falsehood in applying for a

warrant;’ and (2) that ‘such statements or omissions are material, or necessary, to the

finding of probable cause.’”10

       The District Court examined Officer Frum’s incident report, which is an internal



       6
         See Andrews v. Scuilli, 853 F.3d 690, 697 (3d Cir. 2017) (quoting Blaylock v.
City of Phila., 504 F.3d 405, 411 (3d Cir. 2007)) (discussing false arrest and malicious
prosecution); Harvard, 973 F.3d at 199 (explaining that false imprisonment charges fail if
there was probable cause).
       7
         U.S. Const. amend. IV.
       8
         Andrews, 853 F.3d at 701 n.13 (quoting United States v. Myers, 308 F.3d 251,
255 (3d Cir. 2002)).
       9
         Merkle v. Upper Dublin Sch. Dist., 211 F.3d 782, 790 (3d Cir. 2000).
       10
          Wilson v. Russo, 212 F.3d 781, 786–87 (3d Cir. 2000) (quoting Sherwood v.
Mulvihill, 113 F.3d 396, 399 (3d Cir. 1997)).

                                             4
police department document, and his probable cause affidavit, which he submitted to a

Pennsylvania judge to obtain the warrant to arrest Pinkney. Both of those documents

were attached to the complaint. Officer Frum wrote in the incident report that Freeland

said Pinkney “looked an awful lot like” the assailant.11 But Frum’s affidavit stated, in

definitive fashion, that Freeland “recognized Pinkney as the black male that punched

Happel.”12 The District Court held that in light of this difference, the complaint

adequately alleged that Officer Frum made a material false statement in the affidavit with

reckless disregard for the truth.

       To his motion to dismiss, Officer Frum attached the audio recording of his

interview with Freeland. The District Court, without explanation, declined to consider it.

Officer Frum argues the District Court should have considered the recording and, further,

that we should consider it on appeal. He says the recording shows Freeland identified

Pinkney definitively, not equivocally. Therefore, he contends, the complaint does not

succeed in alleging that he recklessly disregarded the truth in his affidavit or that he

lacked probable cause to arrest Pinkney.

       In deciding a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6),

the district court “may consider only the allegations contained in the pleading.”13


       11
          App. 73.
       12
          App. 176.
       13
          In re Asbestos Prods. Liab. Litig. (No. VI), 822 F.3d 125, 133 (3d Cir. 2016)
(quoting Santomenno ex rel. John Hancock Tr. v. John Hancock Life Ins. Co., 768 F.3d
284, 290 (3d Cir. 2014)).

                                              5
Although this rule is “phrased in relatively strict terms, we have declined to interpret [it]

narrowly.”14 We have held that “courts may consider ‘document[s] integral to or

explicitly relied upon in the complaint,’ or any ‘undisputedly authentic document that a

defendant attaches as an exhibit to a motion to dismiss if the plaintiff’s claims are based

on the document.’”15 Courts may consider “matters incorporated by reference or integral

to the claim, items subject to judicial notice, matters of public record, orders, [and] items

appearing in the record of the case.”16

       The audio recording of Officer Frum’s interview of Freeland appears to be the

contemporaneous record of the conversation on which the incident report and the

probable cause affidavit were based. Both of those documents clearly could be

considered because they were attached to and cited in the complaint. Our case law

establishes that “what is critical is whether the claims in the complaint are ‘based’ on an

extrinsic document and not merely whether the extrinsic document was explicitly

cited.”17 The complaint is, fundamentally, based on the Freeland interview. It was in the

interview that Freeland made the statements that either did or did not provide probable


       14
           Id. at 133 n.7.
       15
           Id. (first quoting In re Burlington Coat Factory Secs. Litig., 114 F.3d 1410,
1426 (3d Cir. 1997), then quoting PBGC v. White Consol. Indus., 998 F.2d 1192, 1196
(3d Cir. 1993)).
        16
           Buck v. Hampton Twp. Sch. Dist., 452 F.3d 256, 260 (3d Cir. 2006) (alteration
in original) (quoting 5B Charles A. Wright & Arthur R. Miller, Federal Practice &
Procedure § 1357 (3d ed. 2004)).
        17
           Burlington, 114 F.3d at 1426 (quoting In re Donald J. Trump Casino Secs.
Litig.–Taj Mahal Litig., 7 F.3d 357, 368 n.9 (3d Cir. 1993)).

                                              6
cause to arrest Pinkney. The incident report and probable cause affidavit are written

summaries, but the interview is what they summarize. If authentic, the audio recording is

the best information available and should have been considered on the motion to

dismiss.18

       At oral argument, Pinkney’s counsel stated that Pinkney does not stipulate to the

authenticity of the recording. Officer Frum’s counsel, in rebuttal, pointed out that

Pinkney never argued in the District Court that the recording should not be considered,

nor contested its authenticity—despite the fact that he opposed the motion to dismiss and

also filed a supplemental brief in opposition. On remand, the District Court may rule on

whether Pinkney forfeited, in that Court, the issue of whether the recording is authentic

and may be considered. If the argument is not forfeited, the District Court may determine

what next steps would be appropriate.

       We will not accept Officer Frum’s invitation to consider the audio ourselves. “We

ordinarily decline to consider issues not decided by a district court, choosing instead to

allow that court to consider them in the first instance.”19

       For these reasons, we will vacate the order denying dismissal and remand for

further proceedings.


       18
         Judge Nygaard would leave to the District Court in the first instance the
determination of whether the audio recording is integral to the complaint such that it
should be considered on a motion to dismiss, or is not, and may be considered only on a
motion for summary judgment.
      19
         Forestal Guarani S.A. v. Daros Int’l, Inc., 613 F.3d 395, 401 (3d Cir. 2010).

                                              7